UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-07237) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2009 Date of reporting period: May 31, 2009 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 5/31/09 (Unaudited) COMMON STOCKS (97.3%)(a) Shares Value Australia (3.9%) Beach Petroleum, Ltd. 4,902,828 $3,069,860 BlueScope Steel, Ltd. 1,718,996 3,312,220 Crane Group, Ltd. 256,608 1,992,169 Flight Centre, Ltd. 535,086 3,162,919 Incitec Pivot, Ltd. 1,747,322 3,771,173 James Hardie Industries NV 725,584 2,529,164 Macquarie Office Trust 3,293,904 505,694 Nufarm, Ltd. 256,116 2,521,873 Pacific Brands, Ltd. 5,226,666 3,278,949 Sims Group, Ltd. 249,192 4,621,528 Sonic Healthcare, Ltd. 286,214 2,722,252 Wotif.com Holdings, Ltd. 2,596,209 9,191,074 Austria (0.8%) Andritz AG 150,722 6,143,145 Bank Austria Creditanstalt AG (F) 471 EVN AG 146,458 2,573,537 Belgium (1.7%) Bekaert SA (S) 50,144 5,102,881 Euronav NV 167,367 2,803,964 Gimv NV 13,677 696,215 Mobistar SA 92,776 5,733,644 UCB SA 100,765 3,352,365 Bermuda (1.0%) Aspen Insurance Holdings, Ltd. 216,714 5,003,926 Hiscox, Ltd. 968,609 5,112,856 Canada (5.7%) Addax Petroleum Corp. 215,400 7,071,013 Atco, Ltd. Class I 40,300 1,319,995 Biovail Corp. 328,600 4,164,590 Canaccord Capital, Inc. 607,102 4,502,192 Canadian Western Bank 78,700 1,036,284 Dorel Industries, Inc. Class B 92,400 1,909,510 Ensign Energy Services, Inc. 321,224 4,878,869 Forzani Group, Ltd. (The) 439,454 5,561,488 Home Capital Group, Inc. 42,460 1,260,289 Industrial Alliance Insurance and Financial Services, Inc. 78,000 1,870,117 Inmet Mining Corp. 149,393 5,939,656 Leon's Furniture, Ltd. 72,500 643,060 Methanex Corp. 468,391 5,593,623 Pason Systems, Inc. 380,100 3,267,136 Precision Drilling Trust (Units) 585,000 3,418,206 Sino-Forest Corp. (NON) 38,935 452,153 Teck Cominco, Ltd. Class B 327,402 5,134,368 Zargon Energy Trust 85,800 1,237,259 Cayman Islands (0.5%) Herbalife, Ltd. 185,400 5,415,534 China (1.8%) Chaoda Modern Agriculture (Holdings), Ltd. 6,299,702 3,975,574 Guangdong Investment, Ltd. 9,060,000 4,592,928 Hopson Development Holdings, Ltd. 3,910,000 5,680,138 Perfect World Co., Ltd. ADR (NON) 104,600 2,216,474 Sohu.com, Inc. (NON) 33,100 2,089,934 Denmark (2.5%) D/S Norden 203,059 7,876,794 Dampskibsselskabet Torm A/S 257,150 2,655,147 East Asiatic Co., Ltd. A/S 173,449 5,816,518 H. Lundbeck A/S 191,312 4,287,705 Sydbank A/S (NON) 233,894 5,051,252 Finland (1.1%) Jaakko Poyry Group OYJ 198,777 2,613,945 Konecranes OYJ 266,260 6,409,531 Rautaruukki OYJ 123,798 2,814,143 France (6.7%) Air France-KLM (S) 141,616 2,260,661 Beneteau SA 445,947 6,109,080 Cap Gemini SA 100,650 3,894,348 CNP Assurances 19,932 1,891,265 Dassault Systemes SA 151,091 6,777,088 Havas Advertising SA 629,537 1,685,503 IMS-International Metal Service (NON) 111,322 1,658,145 Legrand SA (S) 124,174 2,629,106 Neopost SA 60,722 5,066,371 Nexans SA (NON) (S) 27,285 1,511,071 Publicis Group SA (S) 146,708 4,761,764 Rexel SA 349,337 3,494,559 SEB SA 95,676 3,831,404 Sperian Protection 27,129 1,215,643 Teleperformance 226,068 6,667,212 Thales SA (S) 169,559 7,989,948 Vallourec SA (S) 59,662 7,535,951 Germany (3.8%) Carl Zeiss Meditec AG (S) 139,172 1,782,882 Deutsche Lufthansa AG 224,021 3,102,142 ElringKlinger AG (S) 219,329 4,059,308 Fielmann AG (S) 93,958 6,184,771 Fuchs Petrolub AG 57,989 3,375,978 Fuchs Petrolub AG (Preference) 9,668 529,895 Gildemeister AG 558,205 5,436,334 KWS Saat AG 30,707 5,083,347 Norddeutsche Affinerie AG 159,751 4,956,126 Wincor Nixdorf AG 71,363 4,290,208 Greece (0.7%) Public Power Corp. SA 146,194 3,319,230 Titan Cement Co. SA (NON) 128,382 3,727,862 Guernsey (0.4%) Amdocs, Ltd. (NON) 201,175 4,353,427 Hong Kong (2.3%) ASM Pacific Technology 569,800 3,373,385 Dah Sing Financial Group 833,600 3,465,330 Industrial & Commercial Bank of China 703,000 1,267,192 Kingboard Chemical Holdings, Ltd. 1,154,500 3,006,713 Orient Overseas International, Ltd. 1,198,460 5,193,054 VTech Holdings, Ltd. 592,000 3,099,376 Wing Hang Bank, Ltd. 483,000 4,365,735 India (1.3%) Sesa GOA, Ltd. 1,791,842 6,303,328 Tata Iron & Steel Co., Ltd. 874,895 7,573,700 Ireland (2.6%) DCC PLC 251,659 5,266,377 Dragon Oil PLC (NON) 1,327,851 6,677,453 Kingspan Group PLC 1,046,694 6,865,406 Paddy Power PLC 333,042 8,090,934 Italy (2.4%) Buzzi Unicem SpA 140,838 1,996,833 Danieli & Co. SpA 277,111 5,268,815 Milano Assicurazioni SpA 1,313,610 4,176,055 Recordati SpA 1,070,466 7,151,472 Sai-Soc Assicuratrice Industriale SpA (SAI) 156,741 2,599,358 Saras SpA 1,035,054 3,083,142 Japan (20.7%) ADEKA Corp. 504,100 4,369,408 Aica Kogyo Co., Ltd. 208,100 2,062,300 ASKUL Corp. 139,100 2,087,125 Axell Corp. 336 1,139,882 BML, Inc. 30,800 627,086 Brother Industries, Ltd. 438,000 4,164,916 Canon Electronics, Inc. 91,600 1,262,266 Canon Sales Co., Inc. 256,100 3,491,264 Capcom Co., Ltd. 228,900 4,482,668 Chiyoda Integre Co., Ltd. 281,600 3,155,374 Daifuku Co., Ltd. 963,500 7,034,394 Disco Corp. (S) 102,200 3,624,591 FCC Co., Ltd. 347,000 4,381,365 Hakuhodo DY Holdings, Inc. 65,600 3,358,565 Hirose Electric Co., Ltd. 36,600 4,089,357 Hitachi Chemical Co., Ltd. 161,900 2,528,983 Hitachi Kokusai Electric, Inc. 209,000 1,347,478 Hokuto Corp. 124,900 2,472,105 Ibiden Co., Ltd. 68,200 1,964,379 Itochu Techno-Solutions Corp. 42,700 1,104,745 Japan Aviation Electronics Industry, Ltd. 109,000 657,069 JTEKT Corp. 115,200 1,015,735 Kaneka Corp. 273,000 1,910,279 Kansai Paint Co., Ltd. 556,000 3,538,868 Kansai Urban Banking Corp. 1,715,000 3,591,777 Keihin Corp. 281,300 3,777,829 Kintetsu World Express, Inc. 233,900 5,560,774 Kobayashi Pharmaceutical Co., Ltd. 108,100 3,887,079 Komori Corp. 442,400 5,357,473 Leopalace21 Corp. 575,800 5,099,509 Makino Milling Machine Co., Ltd. 383,000 1,274,098 Meitec Corp. 166,400 2,260,738 Musashino Bank, Ltd. (The) 85,900 2,504,484 Nifco, Inc. 261,100 3,482,116 Nihon Kohden Corp. 224,000 2,795,048 Nihon Parkerizing Co., Ltd. 200,000 2,067,926 Nippon Electric Glass Co., Ltd. 306,000 2,978,285 Nippon Shinyaku Co., Ltd. 209,000 2,451,539 Nissin Kogyo Co., Ltd. 303,400 3,736,718 Nitto Denko Corp. 98,400 2,767,136 NTT Urban Development Corp. 3,093 2,939,013 Okinawa Cellular Telephone Co. 248 437,708 OKUMA Corp. 404,000 1,887,921 Ono Pharmaceutical Co., Ltd. 75,600 3,396,819 Onward Kashiyama Co., Ltd. 539,000 3,404,445 Sankyo Co., Ltd. 97,300 5,173,879 Seikagaku Corp. 189,300 1,933,875 Shima Seiki Manufacturing, Ltd. 215,500 5,553,373 Shimano, Inc. 111,700 4,107,410 Shin-Etsu Polymer Co., Ltd. 679,100 3,853,666 Shinko Electric Industries 294,600 3,398,048 Stanley Eelctric Co., Ltd. 412,100 6,644,324 Suruga Bank, Ltd. (The) 440,000 4,167,876 Taiyo Ink Manufacturing Co., Ltd. 123,800 2,562,709 Tamron Co., Ltd. 348,100 3,956,027 Tanabe Seiyaku Co., Ltd. 351,000 3,900,750 Tokai Rika Co., Ltd. 160,000 2,415,216 Tokai Tokyo Securities Co., Ltd. 661,000 1,925,653 Tokyu Land Corp. 1,069,000 4,476,389 Toppan Forms Co., Ltd. 127,000 1,517,230 Toshiba Machine Co., Ltd. 304,000 1,180,738 Toyoda Gosei Co., Ltd. 214,500 4,750,348 Toyota Boshoku Corp. 302,300 3,827,560 Trend Micro, Inc. 214,000 7,120,585 Yamaha Corp. 217,400 2,762,961 Yamaha Motor Co., Ltd. 200,000 2,270,216 Yamato Kogyo Co., Ltd. 172,900 4,667,836 Luxembourg (0.9%) Oriflame Cosmetics SA SDR (S) 201,331 8,937,311 Malaysia (0.1%) Tanjong PLC 390,000 1,511,721 Mexico (0.7%) Cemex SAB de CV (Units) (NON) 3,884,296 3,770,818 Grupo Financiero Banorte SA de CV 1,519,100 3,574,380 Netherlands (1.9%) Arcadis NV (S) 346,745 5,434,970 Hunter Douglas NV 163,266 6,497,363 Koninklijke Boskalis Westminster NV (S) 150,940 3,765,338 SNS Reaal 371,660 2,016,290 Vastned Retail NV (R) 33,918 1,696,287 Norway (2.1%) Petroleum Geo-Services ASA (NON) 502,800 3,244,830 Sparebank 1 SR Bank 595,558 2,938,590 Tandberg ASA (S) 493,410 8,201,295 TGS Nopec Geophysical Co. ASA (NON) 540,700 5,372,733 Veidekke ASA (S) 372,200 1,955,491 Poland (0.1%) Grupa Lotos SA (NON) 93,048 555,683 Portugal (0.3%) Banco BPI SA 1,119,799 3,162,771 Singapore (2.4%) Great Eastern Holdings, Ltd. 143,000 989,139 Keppel Land, Ltd. (S) 6,249,100 10,732,779 Macquarie MEAG Prime REIT (R) 5,438,000 2,671,190 MobileOne Asia, Ltd. 4,016,500 4,118,710 Neptune Orient Lines, Ltd. (S) 2,598,000 2,772,795 Singapore Press Holdings, Ltd. (S) 1,569,000 3,220,232 South Africa (0.6%) Aquarius Platinum, Ltd. (S) 1,281,483 6,206,195 South Korea (3.2%) Busan Bank 304,050 1,903,901 Cheil Communications, Inc. 19,805 3,564,978 Daegu Bank 433,710 3,507,415 Halla Climate Control 548,520 4,781,287 Honam Petrochemical, Corp. 31,747 1,958,887 Hyundai Mipo Dockyard 50,492 5,610,944 LG Chemical, Ltd. 17,612 2,153,379 LG Hausys, Ltd. (NON) 5,717 553,567 LG Home Shopping, Inc. 47,556 2,592,355 Lotte Confectionery Co., Ltd. 3,635 2,908,513 SK Corp. 34,090 2,969,462 Spain (1.2%) Gestevision Telecinco SA 494,489 4,880,782 Indra Sistemas SA Class A 312,438 7,117,472 Sweden (2.9%) AF AB Class B (S) 84,060 1,571,445 Hoganas AB Class B 229,800 2,703,558 JM AB (NON) 393,700 2,788,964 KappAhl Holding AB 900,100 4,453,789 Modern Times Group AB Class B 95,813 2,836,008 Peab AB (S) 1,483,474 7,014,176 SKF AB Class B (S) 733,630 8,693,031 Switzerland (5.4%) Baloise Holding AG Class R 69,740 5,546,474 Banque Cantonale Vaudoise (BCV) 23,448 9,001,723 Bucher Industries AG 50,146 5,416,359 Forbo Holding AG (NON) 8,215 1,661,441 George Fischer AG (NON) 24,088 4,728,945 Helvetia Patria Holding 9,419 2,558,485 Logitech International SA (Virt-X Exchange) (NON) 356,903 5,084,051 Partners Group Holding AG 87,168 8,676,965 Schindler Holding AG 114,840 6,696,454 Sika AG 3,981 4,107,753 Tecan Group AG 52,689 2,141,097 Taiwan (1.3%) Compal Electronics, Inc. 37,836 32,239 Greatek Electronics, Inc. 5,108,951 4,565,406 Hung Poo Real Estate Development Corp. 946,652 1,468,431 President Chain Store Corp. 2,211,000 5,722,236 Radiant Opto-Electronics Corp. 1,463,000 1,668,059 United Kingdom (13.8%) Amlin PLC 690,863 3,927,015 Antofagasta PLC 512,111 5,281,693 Ashmore Group PLC 1,460,529 4,960,578 Atkins (WS) PLC 302,050 2,530,797 Atrium European Real Estate, Ltd. (NON) 1,000,469 4,383,312 Aveva Group PLC 605,038 7,194,692 Barratt Developments PLC (NON) 1,022,066 2,638,458 Bellway PLC (S) 244,452 2,565,501 BlueBay Asset Management 750,100 2,284,097 Bodycote PLC 1,507,382 3,444,994 Brit Insurance Holdings PLC 471,839 1,476,852 Close Brothers Group PLC 368,126 3,949,953 Dana Petroleum PLC (NON) 319,679 6,825,431 Davis Service Group PLC 937,346 4,754,822 Great Portland Estates PLC (R) (S) 292,192 1,464,947 Greggs PLC 681,160 4,397,763 Halfords Group PLC 877,769 4,622,382 Hargreaves Lansdown, PLC 1,288,139 4,421,935 Holidaybreak PLC 345,688 1,748,002 JKX Oil & Gas PLC 1,427,568 4,980,895 Kazakhmys PLC 410,408 4,658,321 Lonmin PLC (S) 106,956 2,478,274 Lonmin PLC (Nil Paid Rights) (NON) 23,768 193,870 Man Group PLC 507,844 2,008,097 Next PLC 373,209 8,863,569 Persimmon PLC 427,929 2,536,619 Rathbone Brothers 236,445 3,099,230 Redrow PLC (NON) 629,540 2,019,619 Renishaw PLC 332,225 2,434,030 Savills PLC 1,206,961 5,164,401 Schroders PLC 343,303 4,835,170 Shire PLC 506,826 7,020,667 Spectris PLC 410,964 3,315,958 Taylor Wimpey PLC (S) 4,560,254 2,365,125 Tomkins PLC 2,090,675 4,802,944 Vedanta Resources PLC (S) 315,083 8,149,632 United States (0.5%) Axis Capital Holdings, Ltd. 83,862 2,002,625 Ship Finance International, Ltd. 251,700 3,116,036 Total common stocks (cost $998,694,887) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Buru Energy, Ltd. (Australia) AUD 10/10/10 0.94 100,901 $1,773 Total warrants (cost $-) SHORT-TERM INVESTMENTS (10.3%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 23,080,934 $23,080,934 SSgA U.S. Government Prime Money Market Fund (i) $390,000 390,000 Short-term investments held as collateral for loaned securities with a yield of 0.12% and a due date of June 1, 2009 (d) 81,880,618 81,879,799 U.S. Treasury Bills for an effective yield of 0.416%, maturity date of February 11, 2010 400,000 398,847 U.S. Treasury Bills for an effective yield of 0.663%, maturity date of December 17, 2009 (SEG) 885,000 881,590 Total short-term investments (cost $106,632,189) TOTAL INVESTMENTS Total investments (cost $1,105,327,076) (b) FORWARD CURRENCY CONTRACTS TO BUY at 5/31/09 (aggregate face value $322,086,824) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Australian Dollar $30,596,519 $28,200,344 6/17/09 $2,396,175 British Pound 58,912,477 54,695,201 6/17/09 4,217,276 Canadian Dollar 43,269,668 40,201,447 6/17/09 3,068,221 Euro 114,439,359 108,454,625 6/17/09 5,984,734 Japanese Yen 18,695,741 18,197,723 6/17/09 498,018 Norwegian Krone 29,555,074 28,461,262 6/17/09 1,093,812 Swedish Krona 13,749,322 13,107,750 6/17/09 641,572 Swiss Franc 32,424,239 30,768,472 6/17/09 1,655,767 Total FORWARD CURRENCY CONTRACTS TO SELL at 5/31/09 (aggregate face value $263,936,301) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $30,040,391 $27,688,077 6/17/09 $(2,352,314) British Pound 23,180,814 21,506,104 6/17/09 (1,674,710) Canadian Dollar 22,599,053 20,969,498 6/17/09 (1,629,555) Danish Krone 18,986,436 17,929,528 6/17/09 (1,056,908) Euro 65,765,625 62,213,862 6/17/09 (3,551,763) Hong Kong Dollar 14,264,884 14,269,003 6/17/09 4,119 Japanese Yen 156,418 150,395 6/17/09 (6,023) Norwegian Krone 43,476,493 41,859,872 6/17/09 (1,616,621) Singapore Dollar 9,561,610 9,387,125 6/17/09 (174,485) Swedish Krona 30,257,027 28,833,645 6/17/09 (1,423,382) Swiss Franc 20,167,774 19,129,192 6/17/09 (1,038,582) Total FUTURES CONTRACTS OUTSTANDING at 5/31/09 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation Dow Jones Euro Stoxx 50 Index (Long) 57 $1,968,701 Jun-09 $270,496 New Financial Times Stock Exchange 100 Index (Long) 13 920,986 Jun-09 74,456 Russell 2000 Index Mini (Long) 59 2,957,670 Jun-09 347,992 SPI 200 Index (Long) 14 1,062,257 Jun-09 32,345 Tokyo Price Index (Long) 23 2,165,317 Jun-09 194,592 Total NOTES (a) Percentages indicated are based on net assets of $1,031,440,726. (b) The aggregate identified cost on a tax basis is $1,105,868,307, resulting in gross unrealized appreciation and depreciation of $181,941,368 and $177,615,058, respectively, or net unrealized appreciation of $4,326,310. (NON) Non-income-producing security. (SEG) This security in entirety was pledged and segregated with the broker to cover margin requirements for futures contracts at May 31, 2009. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At May 31, 2009, the value of securities loaned amounted to $77,349,586. Certain of these securities were sold prior to period-end. The fund received cash collateral of $81,879,799 which is pooled with collateral of other Putnam funds into 1 issuer of short-term investments. (e) The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $3,129 for the period ended May 31, 2009. During the period ended May 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $7,701,861 and $12,571,689, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In April 2009, the fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $8,194 for the period ended May 31, 2009. During the period ended May 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $47,186,737 and $24,105,803, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on the securities valuation inputs. On May 31, 2009, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security purchased with cash or received, that was pledged to the fund for collateral on certain swap and/or forward currency contracts. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at May 31, 2009. ADR or SDR after the name of a foreign holding stands for American Depository Receipts or Swedish Depository Receipts respectively, representing ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At May 31, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty.Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At May 31, 2009, the fund had net unrealized losses of $3,458,016 on derivative contracts subject to the Master Agreements. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of May 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $114,275,669 $919,881 Level 2 995,918,948 5,035,351 Level 3 Total $1,110,194,617 $5,955,232 Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of May 31, 2009: Investments in securities Other financial instruments Balance as of August 31, 2008 $1,182,577 $ Accrued discounts/premiums Realized gain/(loss) 531,529 Change in net unrealized appreciation/(depreciation) (513,712) Net purchases/sales (1,200,394) Net transfers in and/or out of Level 3 Balance as of May 31, 2009 $ $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161) - an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entity's financial position. Market Values of Derivative Instruments as of May 31, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Credit contracts $ $ Foreign exchange contracts 19,559,693 14,524,342 Equity contracts 919,881 Interest rate contracts Total $20,479,574 $14,524,342 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: July 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 29, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-07237) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2010 Date of reporting period: May 31, 2009 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 5/31/09 (Unaudited) COMMON STOCKS (95.6%)(a) Shares Value Aerospace and defense (1.2%) Innovative Solutions & Support, Inc. 141,693 $647,537 Orbital Sciences Corp. (NON) 33,100 487,232 Teledyne Technologies, Inc. (NON) 29,500 969,665 Airlines (1.4%) Copa Holdings SA Class A (Panama) 48,800 1,699,216 SkyWest, Inc. 68,300 700,075 Banking (5.8%) City National Corp. 19,600 716,772 Columbia Banking Systems, Inc. 43,800 476,106 First Citizens BancShares, Inc. Class A 11,000 1,457,390 NewAlliance Bancshares, Inc. 110,900 1,435,046 PacWest Bancorp 44,100 623,133 Seacoast Banking Corp. of Florida (S) 47,100 121,047 Sterling Bancshares, Inc. 196,045 1,242,925 SVB Financial Group (NON) 47,400 1,277,430 Trustmark Corp. 37,929 743,029 UMB Financial Corp. 28,600 1,147,718 Whitney Holding Corp. 70,100 869,240 Biotechnology (0.2%) American Oriental Bioengineering, Inc. (China) (NON) (S) 74,700 362,295 Chemicals (0.9%) Omnova Solutions, Inc. (NON) 258,300 648,333 RPM, Inc. 61,000 934,520 Commercial and consumer services (1.1%) Alliance Data Systems Corp. (NON) (S) 36,400 1,474,200 Deluxe Corp. 33,400 472,276 Communications equipment (4.1%) ADC Telecommunications, Inc. (NON) (S) 150,500 1,059,520 ARRIS Group, Inc. (NON) 156,951 1,902,246 Belden CDT, Inc. 33,000 604,560 F5 Networks, Inc. (NON) 44,600 1,416,496 Netgear, Inc. (NON) 90,700 1,272,521 Tellabs, Inc. (NON) 140,400 779,220 Computers (4.8%) Acme Packet, Inc. (NON) 137,000 1,061,750 BancTec, Inc. 144A (NON) 160,833 1,117,789 Brocade Communications Systems, Inc. (NON) 258,700 1,898,858 Ixia (NON) 168,000 1,024,800 Monotype Imaging Holdings, Inc. (NON) 113,980 643,987 NCR Corp. (NON) 66,400 713,136 SMART Modular Technologies WWH, Inc. (NON) 454,898 1,264,616 TeleCommunication Systems, Inc. Class A (NON) 93,200 696,204 Construction (0.6%) Quanex Building Products Corp. 95,925 1,059,012 Consumer goods (1.6%) Elizabeth Arden, Inc. (NON) 71,000 500,550 Energizer Holdings, Inc. (NON) 20,500 1,071,330 Newell Rubbermaid, Inc. 111,100 1,278,761 Consumer services (1.2%) Brink's Co. (The) 42,300 1,124,757 Stamps.com, Inc. (NON) 98,900 878,232 Distribution (0.5%) Spartan Stores, Inc. 63,262 785,081 Electric utilities (4.6%) Avista Corp. 109,400 1,732,896 Central Vermont Public Service Corp. 52,800 853,248 Great Plains Energy, Inc. 113,600 1,711,952 UIL Holdings Corp. 72,300 1,498,779 UniSource Energy Corp. 84,500 2,149,680 Electrical equipment (0.6%) WESCO International, Inc. (NON) 38,900 1,039,797 Electronics (2.7%) Benchmark Electronics, Inc. (NON) 56,949 694,778 EnerSys (NON) 87,400 1,415,880 Mellanox Technologies, Ltd. (Israel) (NON) 141,500 1,672,530 TTM Technologies, Inc. (NON) 94,100 837,490 Energy (oil field) (0.8%) Tidewater, Inc. 28,300 1,349,061 Financial (0.8%) Financial Federal Corp. 34,300 850,297 MGIC Investment Corp. (S) 131,400 572,904 Food (1.7%) Chiquita Brands International, Inc. (NON) (S) 58,700 613,415 Ruddick Corp. 50,100 1,260,516 Weiss Markets, Inc. 29,600 1,033,928 Forest products and packaging (2.6%) Grief, Inc. Class A 32,600 1,575,232 Rock-Tenn Co. Class A 44,800 1,719,424 Universal Forest Products, Inc. 41,179 1,254,312 Gaming and lottery (1.5%) Bally Technologies, Inc. (NON) 68,600 1,920,800 Scientific Games Corp. Class A (NON) 37,600 670,408 Health-care services (4.3%) AMERIGROUP Corp. (NON) 64,200 1,852,812 AMN Healthcare Services, Inc. (NON) 122,667 883,202 Health Management Associates, Inc. Class A (NON) 347,648 2,019,835 Hooper Holmes, Inc. (NON) 246,103 120,590 IPC The Hospitalist Co., Inc. (NON) 34,200 851,580 Lincare Holdings, Inc. (NON) 42,900 934,362 Psychiatric Solutions, Inc. (NON) 46,300 854,235 Homebuilding (0.3%) M/I Schottenstein Homes, Inc. 52,600 608,056 Household furniture and appliances (0.2%) Conn's, Inc. (NON) (S) 28,700 286,139 Insurance (6.6%) American Equity Investment Life Holding Co. 103,767 602,886 Arch Capital Group, Ltd. (NON) 21,900 1,246,329 Assured Guaranty, Ltd. (Bermuda) 40,300 528,333 Endurance Specialty Holdings, Ltd. (Bermuda) 37,900 1,041,113 FBL Financial Group, Inc. Class A 34,197 247,928 Hanover Insurance Group, Inc. (The) 64,500 2,212,995 HCC Insurance Holdings, Inc. 42,000 1,036,980 Infinity Property & Casualty Corp. 33,600 1,236,816 IPC Holdings, Ltd. (Bermuda) 49,400 1,227,590 Navigators Group, Inc. (NON) 29,641 1,296,497 Reinsurance Group of America, Inc. Class A 23,300 856,974 Investment banking/Brokerage (2.7%) Eaton Vance Corp. 47,400 1,284,540 GFI Group, Inc. 134,221 806,668 SWS Group, Inc. 73,839 945,878 TradeStation Group, Inc. (NON) 193,100 1,583,420 Leisure (%) Arctic Cat, Inc. 4,549 18,241 Machinery (1.9%) Applied Industrial Technologies, Inc. 38,600 801,722 Chart Industries, Inc. (NON) 44,400 942,612 Middleby Corp. (The) (NON) 34,600 1,553,886 Manufacturing (1.9%) General Cable Corp. (NON) 47,167 1,803,666 Robbins & Myers, Inc. 34,500 660,330 Thomas & Betts Corp. (NON) 27,100 831,428 Medical technology (2.0%) Conmed Corp. (NON) 44,300 697,725 Cutera, Inc. (NON) 118,180 919,440 Palomar Medical Technologies, Inc. (NON) 92,200 937,674 PetMed Express, Inc. (NON) 65,500 957,610 Metal fabricators (0.5%) USEC, Inc. (NON) (S) 161,900 866,165 Metals (1.1%) Century Aluminum Co. (NON) 101,000 607,010 Thompson Creek Metals Co., Inc. (Canada) (NON) 129,500 1,243,200 Natural gas utilities (2.0%) Energen Corp. 43,600 1,622,792 Southwest Gas Corp. 92,600 1,924,228 Oil and gas (4.1%) Approach Resources, Inc. (NON) 93,500 835,890 Cabot Oil & Gas Corp. Class A 33,244 1,167,862 Carrizo Oil & Gas, Inc. (NON) 27,967 597,095 Penn Virginia Corp. 48,800 933,056 Pioneer Drilling Co. (NON) 90,100 564,026 Rex Energy Corp. (NON) 177,200 1,206,732 Rosetta Resources, Inc. (NON) 75,700 660,861 St. Mary Land & Exploration Co. 57,300 1,241,118 Pharmaceuticals (1.6%) Owens & Minor, Inc. 40,900 1,433,954 Par Pharmaceutical Cos., Inc. (NON) 70,600 942,510 Questcor Pharmaceuticals, Inc. (NON) 114,300 486,918 Real estate (6.5%) Chimera Investment Corp. (R) 366,400 1,278,736 DCT Industrial Trust, Inc. (R) 167,300 749,504 DiamondRock Hospitality Co. (R) 141,510 919,815 Digital Realty Trust, Inc. (R) 11,000 393,470 Douglas Emmett, Inc. (R) 40,300 374,790 Essex Property Trust, Inc. (R) 10,700 728,563 Getty Realty Corp. (R) 51,859 945,908 Healthcare Realty Trust, Inc. (R) 29,300 482,571 LaSalle Hotel Properties (R) 59,800 818,064 Macerich Co. (The) (R) (S) 21,900 369,672 MFA Mortgage Investments, Inc. (R) 176,660 1,105,892 National Health Investors, Inc. (R) 27,700 732,111 National Retail Properties, Inc. (R) 18,700 319,957 Realty Income Corp. (R) (S) 16,600 356,402 SL Green Realty Corp. (R) 12,500 286,250 Tanger Factory Outlet Centers (R) 14,200 459,512 Taubman Centers, Inc. (R) 36,600 905,484 Restaurants (0.4%) Domino's Pizza, Inc. (NON) 76,204 690,408 Retail (7.7%) Coldwater Creek, Inc. (NON) 110,200 418,760 Dress Barn, Inc. (NON) 66,700 1,055,861 Haverty Furniture Cos., Inc. 50,700 533,364 Herbalife, Ltd. (Cayman Islands) 53,900 1,574,419 Iconix Brand Group, Inc. (NON) 101,700 1,646,523 Jos. A. Bank Clothiers, Inc. (NON) 33,900 1,283,115 NBTY, Inc. (NON) 21,300 525,897 OfficeMax, Inc. 152,100 1,254,825 Pier 1 Imports, Inc. (NON) 577,079 1,154,158 School Specialty, Inc. (NON) 45,700 869,214 Stage Stores, Inc. 71,300 864,869 Steven Madden, Ltd. (NON) 49,400 1,344,668 Timberland Co. (The) Class A (NON) 65,000 934,700 Schools (0.7%) Career Education Corp. (NON) 64,400 1,293,152 Semiconductor (1.8%) Atmel Corp. (NON) 358,300 1,379,455 GSI Group, Inc. (NON) 138,025 124,223 Micrel, Inc. 108,200 795,270 Ultra Clean Holdings, Inc. (NON) 259,554 760,493 Shipping (0.4%) Atlas Air Worldwide Holdings, Inc. (NON) 27,841 720,525 Software (0.4%) S1 Corp. (NON) 104,700 709,866 Technology (1.5%) CACI International, Inc. Class A (NON) 39,400 1,511,778 Tech Data Corp. (NON) 32,600 1,043,852 Technology services (1.6%) CSG Systems International, Inc. (NON) 66,100 910,197 United Online, Inc. 281,400 1,800,960 Telecommunications (4.6%) Ceragon Networks, Ltd. (Israel) (NON) 129,771 803,282 DigitalGlobe, Inc. (NON) 37,639 678,631 Earthlink, Inc. (NON) 160,103 1,255,208 NeuStar, Inc. Class A (NON) 53,500 1,072,675 Novatel Wireless, Inc. (NON) 165,700 1,935,376 NTELOS Holdings Corp. 26,900 480,703 Oplink Communications, Inc. (NON) 158,300 1,820,450 Textiles (1.0%) American Apparel, Inc. (NON) 85,100 336,996 Phillips-Van Heusen Corp. 45,064 1,328,036 Transportation services (0.6%) UTI Worldwide, Inc. 83,900 1,099,929 Trucks and parts (0.5%) ATC Technology Corp. (NON) 54,400 793,156 Total common stocks (cost $171,484,012) INVESTMENT COMPANIES (0.7%)(a) Shares Value Hercules Technology Growth Capital, Inc. 163,371 $1,225,283 Total investment companies (cost $1,810,927) SHORT-TERM INVESTMENTS (6.7%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 7,203,885 $7,203,885 Short-term investments held as collateral for loaned securities with yields ranging from 0.08% to 1.41% and due dates ranging from June 1, 2009 to June 22, 2010 (d) $4,471,994 4,469,320 Total short-term investments (cost $11,673,205) TOTAL INVESTMENTS Total investments (cost $184,968,144) (b) NOTES (a) Percentages indicated are based on net assets of $173,817,865. (b) The aggregate identified cost on a tax basis is $189,130,002, resulting in gross unrealized appreciation and depreciation of $22,501,285 and $32,591,657, respectively, or net unrealized depreciation of $10,090,372. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At May 31, 2009, the value of securities loaned amounted to $4,315,190. The fund received cash collateral of $4,469,320 which is pooled with collateral of other Putnam funds into 34 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $4,117 for the period ended May 31, 2009. During the period ended May 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $14,174,755 and $6,970,870, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at May 31, 2009. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of May 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $173,452,521 $ Level 2 5,587,109 Level 3 Total $179,039,630 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: July 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 29, 2009
